

FOURTH AMENDMENT TO THE
GPI US CONSOLIDATED PENSION PLAN
(As Amended and Restated Effective January 1, 2017)


WHEREAS, Graphic Packaging International, LLC (“GPI”) sponsors the GPI US
Consolidated Pension Plan (the “Consolidated Plan”) and the 2018 US Graphic
Packaging International Pension Plan (the “2018 Plan”); and


WHEREAS, Section 4.1 of the Master Document of the Consolidated Plan provides
that GPI’s Board of Directors (the “Board”) has the authority to amend the
Consolidated Plan at any time, and Section 4.4 of the Master Document provides
that the Board has the authority to terminate the Consolidated Plan at any time;
and


WHEREAS, Section 12.1 of the 2018 Plan provides that the Board has the authority
to amend the 2018 Plan at any time; and


WHEREAS, certain participants in the Consolidated Plan are eligible to continue
accruing benefits under the Consolidated Plan as of December 31, 2018 (the
“Active Population”); and


WHEREAS, on July 31, 2018, the Board resolved that (i) the Consolidated Plan be
terminated effective as of the close of business on December 31, 2018, (the
“Termination”), and (ii) the portion of the Consolidated Plan that cover the
Active Population be spun-off and merged into the 2018 Plan immediately prior to
the Termination (the “Spinoff’); and


WHEREAS, it is anticipated that, as of December 31, 2018, the Consolidated
Plan’s records for certain terminated participants in the Field Container
Company, L.P. and Related Entities Pension Subplan of the Consolidated Plan will
continue to be missing Social Security Numbers, first and middle names, dates of
hire and termination, addresses, vesting service and benefit service (the
“Participants Missing Identifying Data”); and


WHEREAS, on November 12, 2018, the Retirement Committee of Graphic Packaging
International, LLC (the “Retirement Committee”) resolved that the portion of the
Consolidated Plan that cover the Participants Missing Identifying Data be
included in the Spinoff such that the Participants Missing Identifying Data will
be spun-off and merged into the 2018 Plan immediately prior to the Termination;
and


WHEREAS, in connection with the Spinoff and Termination, the Board has
authorized the Retirement Committee to take any action it may deem helpful or
necessary to effectuate the Spinoff and Termination, including, but not limited
to, the approval and execution of amendments to the Consolidated Plan to
(i) effectuate the Spinoff and Termination, (ii) provide for a limited lump-sum
window to be offered in connection with the Termination; and (iii) make such
other changes that the Retirement Committee may determine are helpful or
necessary to effectuate the Termination, each subject to such specific details
as shall be determined by the Retirement Committee; and




1

--------------------------------------------------------------------------------




WHEREAS, the Retirement Committee deems it desirable to amend the Consolidated
Plan to effectuate the Spinoff and Termination, to provide for a limited
lump-sum window to be offered in connection with the Termination and to make
certain additional changes in connection therewith.


NOW, THEREFORE, BE IT RESOLVED, that the Consolidated Plan be and hereby is
amended as follows:


1.    Effective as of the close of business on December 31, 2018, and
immediately prior to the Termination, the portions of the Consolidated Plan that
cover the Active Population and the Participants Missing Identifying Data be and
hereby is spun-off and merged into the 2018 Plan.


2.    Effective as of the close of business on December 31, 2018, and
immediately following the Spinoff, the Consolidated Plan be and hereby is
terminated, subject to the approval of the Consolidated Plan’s termination by
the Pension Benefit Guaranty Corporation (the “PBGC”). Following the approval of
the Consolidated Plan’s termination by the PBGC, the benefits of all
participants and beneficiaries shall be satisfied in full through cash
distributions to participants, payment to the PBGC, or the purchase of annuities
under a group annuity contract, all as determined by the Retirement Committee in
its discretion in accordance with applicable PBGC regulations.


3.    Effective as of the termination of the Consolidated Plan, the rights of
all participants and beneficiaries to benefits accrued as of the date of such
termination, to the extent funded as of such date, shall be 100% vested and
nonforfeitable.


4.    Effective as of the close of business on December 31, 2018, Article 2 of
the Core Document of the Graphic Packaging Retirement Subplan of the
Consolidated Plan is amended by adding the following new Section 2.11 to the end
thereof:


2.11    Special Commencement Right Upon Termination
Notwithstanding anything in (i) Section 2.3, or (ii) Article 5 or Article 6 of
the applicable Appendix to the contrary, certain individuals may elect to
commence their benefits with an Annuity Starting Date on the Final Distribution
Date (as defined below), in accordance with this Section.
(a)
Definitions. For purposes of this Section, each of the following terms when
capitalized has the respective meaning set forth below:

(i)
Eligible Individual. An “Eligible Individual” is a vested Member, the
Beneficiary of a deceased vested Member or the alternate payee under a qualified
domestic relations order as defined in Section 414(p) of the Code of a vested
Member, who meets all of the requirements described in Subsections (A) through
(C) below:



2

--------------------------------------------------------------------------------




(A)
The Member, Beneficiary or alternate payee, as applicable, has not attained his
or her Required Beginning Date on or before the Final Distribution Date;

(B)
The Member, Beneficiary or alternate payee, as applicable, has not commenced his
or her benefit as of an Annuity Starting Date prior to the Final Distribution
Date; and

(C)
No portion of the benefit of the Member, Beneficiary or alternate payee, as
applicable, is subject to a qualified domestic relations order or other lien
that is in effect or pending as of the Final Distribution Date and that would
prohibit distribution of such benefit in the form of a single lump-sum payment.

(ii)
Final Distribution Date. The “Final Distribution Date” means the date as of
which lump-sum payments will be made to Members, Beneficiaries and alternate
payees in connection with the termination of the Plan. Within a reasonable
period of time following the Final Distribution Date, the Plan’s remaining
benefit liabilities shall be satisfied through payments to the PBGC or through
the purchase of a group annuity contract from an insurance company selected by
the Retirement Committee.

(iii)
Window Election Deadline. The “Window Election Deadline” means the earlier of
(i) the date that is 60 days after an Eligible Individual initiates the process
of commencing benefits under this Section, or (ii) such administrative date as
the Retirement Committee may establish in its sole discretion, which shall be no
later than the Final Distribution Date.

(iv)
Window Initiation Period. The “Window Initiation Period” means the period
established by the Retirement Committee during which an Eligible Individual may
elect to commence his pension pursuant to this Section.

(b)
Payment Options for Eligible Individuals. The following provisions apply to
Eligible Individuals who commence their Plan benefits under this Section:

(i)
Retirement-Eligible Individual. An Eligible Individual who, as of the Final
Distribution Date, is eligible, or would be eligible if he or she terminated
employment, to commence a normal retirement Pension under Section 5.1 of the
applicable Appendix, a late retirement Pension under Section 5.2 of the
applicable Appendix, an early retirement Pension under Section 5.3 of the
applicable Appendix or a vested Pension under Section 5.5 of the applicable



3

--------------------------------------------------------------------------------




Appendix as of the Final Distribution Date, may elect to receive his or her
Pension benefit in the form of a lump-sum payment pursuant to this Section or in
any form of benefit otherwise available to the Eligible Individual under Section
6.2 of the applicable Appendix.
(ii)
Non-Retirement-Eligible Individual. An Eligible Individual who, as of the Final
Distribution Date, is otherwise not eligible to commence his benefit as of the
Final Distribution Date even if he or she terminated employment, may elect to
receive his or her Pension benefit in the form of:

(A)    a lump-sum payment pursuant to this Section,
(B)
a single life annuity under Section 6.2(a) of the applicable Appendix,

(C)
if the Eligible Individual is married on the Final Distribution Date, a
Qualified Joint and Survivor Annuity, provided this form of distribution will
not be available to an Eligible Individual who is a Beneficiary or an alternate
payee, or

(D)
if the Eligible Individual is married on the Final Distribution Date, a 75%
joint and survivor annuity under Section 6.2(c) of the applicable Appendix with
the Eligible Individual’s Spouse as his Beneficiary, provided this form of
distribution will not be available to an Eligible Individual who is a
Beneficiary or an alternate payee.

(iii)
Spousal Consent Requirements. The election of an Eligible Individual who is a
Member to waive the normal form of benefit under Section 6.1(b) of the
applicable Appendix is subject to Spousal Consent, as described in Section
2.3(a)(ii).

(c)
Calculation of Benefits.

(i)
Retirement-Eligible Individual. With respect to an Eligible Individual described
in subsection (b)(i) hereof, the benefit payable under this Section shall be
calculated under the provisions of the Plan that generally apply to the
calculation of such benefit, but disregarding any limitation on the amount of
lump sums otherwise payable under the terms of the Plan.

(ii)
Non-Retirement-Eligible Individual. With respect to an Eligible Individual
described in subsection (b)(ii) hereof, the benefit payable under this Section
shall be of Equivalent Actuarial Value to the



4

--------------------------------------------------------------------------------




Eligible Individual’s Accrued Benefit using the actuarial assumptions for
calculating lump sums.
(d)
Election Procedures. An Eligible Individual’s election to commence benefits
under this Section must be made in accordance with procedures established by the
Retirement Committee. An Eligible Individual’s election to receive payment under
this Section must be (i) initiated by the Eligible Individual no later than the
last day of the Window Initiation Period and (ii) completed by returning an
election form postmarked on or before the Window Election Deadline, unless a
later date is required by law due to a delay in the delivery of the election
notice to the Eligible Individual. An Eligible Individual who does not notify
the Retirement Committee of a change in his or her address by the date
established by the Retirement Committee in order for the Eligible Individual to
commence a benefit with an Annuity Starting Date on the Final Distribution Date,
shall not be eligible to commence his or her benefit under this Section. An
Eligible Individual who does not submit a completed election form (including any
applicable Spousal Consent) in accordance with this subsection (d) may commence
benefits only at the time and in the form determined under the Plan without
regard to this Section.



5.    Effective as of the date this Fourth Amendment is executed, Section 1.8A
of Appendix 5 of the Graphic Packaging Retirement Subplan of the Consolidated
Plan is amended by adding to the end thereof the following new sentence:


Notwithstanding the foregoing, Martin E. Mcguire, Phyllis R. Vaden, James M.
Woodard, Danny W. Key, Tammy R. Mise, Jeff W. Vaden, Michael W. Burton, Sherry
L. Brockett, Donnie K. Vaden, Leah D. Gregory, Robert F. Gregory, Mark D. Payne,
Morris Maynard, Michael W. Richardson, Marjorie D. Key, Lisa L. Richardson and
Shannon T. Shoulders shall not be Non-Grandfathered Members, and their benefits
hereunder shall be determined as if they had never been Non-Grandfather Members.


6.    Effective as of the close of business on December 31, 2018, Article 5 of
the Riverwood International Employees Retirement Subplan of the Consolidated
Plan is amended by adding the following new Section 5.09 to the end thereof:


5.09    Special Commencement Right Upon Termination
Notwithstanding anything in Article 4 or Article 5 to the contrary, certain
individuals may elect to commence their benefits with an Annuity Starting Date
on the Final Distribution Date (as defined below), in accordance with this
Section.
(a)
Definitions. For purposes of this Section, each of the following terms when
capitalized has the respective meaning set forth below:



5

--------------------------------------------------------------------------------




(i)
Eligible Individual. An “Eligible Individual” is a vested Member, the
Beneficiary of a deceased vested Member or the alternate payee under a qualified
domestic relations order as defined in Section 414(p) of the Code of a vested
Member, who meets all of the requirements described in Subsections (A) through
(C) below:

(A)
The Member, Beneficiary or alternate payee, as applicable, has not attained his
or her Required Beginning Date on or before the Final Distribution Date;

(B)
The Member, Beneficiary or alternate payee, as applicable, has not commenced his
or her benefit as of an Annuity Starting Date prior to the Final Distribution
Date; and

(C)
No portion of the benefit of the Member, Beneficiary or alternate payee, as
applicable, is subject to a qualified domestic relations order or other lien
that is in effect or pending as of the Final Distribution Date and that would
prohibit distribution of such benefit in the form of a single lump-sum payment.

(ii)
Final Distribution Date. The “Final Distribution Date” means the date as of
which lump-sum payments will be made to Members, Beneficiaries and alternate
payees in connection with the termination of the Plan. Within a reasonable
period of time following the Final Distribution Date, the Plan’s remaining
benefit liabilities shall be satisfied through payments to the PBGC or through
the purchase of a group annuity contract from an insurance company selected by
the Retirement Committee.

(iii)
Window Election Deadline. The “Window Election Deadline” means the earlier of
(i) the date that is 60 days after an Eligible Individual initiates the process
of commencing benefits under this Section, or (ii) such administrative date as
the Retirement Committee may establish in its sole discretion, which shall be no
later than the Final Distribution Date.

(iv)
Window Initiation Period. The “Window Initiation Period” means the period
established by the Retirement Committee during which an Eligible Individual may
elect to commence his pension pursuant to this Section.

(b)
Payment Options for Eligible Individuals. The following provisions apply to
Eligible Individuals who commence their Plan benefits under this Section:



6

--------------------------------------------------------------------------------




(i)
Retirement-Eligible Individual. An Eligible Individual who, as of the Final
Distribution Date, is eligible, or would be eligible if he or she terminated
employment, to commence a normal retirement Pension under Section 4.01, a late
retirement Pension under Section 4.02, an early retirement Pension under
Section 4.03 or a vested Pension under Section 4.05 as of the Final Distribution
Date, may elect to receive his or her Pension benefit in the form of a lump-sum
payment pursuant to this Section or in any form of benefit otherwise available
to the Eligible Individual under Section 5.02.

(ii)
Non-Retirement-Eligible Individual. An Eligible Individual who, as of the Final
Distribution Date, is otherwise not eligible to commence his or her benefit as
of the Final Distribution Date even if he or she terminated employment, may
elect to receive his or her Pension benefit in the form of:

(A)    a lump-sum payment pursuant to this Section,
(B)    a single life annuity under Section 5.02(a),
(C)
if the Eligible Individual is married on the Final Distribution Date, a
Qualified Joint and Survivor Annuity, provided this form of distribution will
not be available to an Eligible Individual who is a Beneficiary or an alternate
payee, or

(D)
if the Eligible Individual is married on the Final Distribution Date, a 75%
joint and survivor annuity under Section 5.02(c) with the Eligible Individual’s
Spouse as his or her Beneficiary, provided this form of distribution will not be
available to an Eligible Individual who is a Beneficiary or an alternate payee.

(iii)
Spousal Consent Requirements. The election of an Eligible Individual who is a
Member to waive the normal form of benefit under Section 5.01(b) is subject to
Spousal Consent.

(c)
Calculation of Benefits.

(i)
Retirement-Eligible Individual. With respect to an Eligible Individual described
in subsection (b)(i) hereof, the benefit payable under this Section shall be
calculated under the provisions of the Plan that generally apply to the
calculation of such benefit, but disregarding any limitation on the amount of
lump sums otherwise payable under the terms of the Plan.

(ii)
Non-Retirement-Eligible Individual. With respect to an Eligible Individual
described in subsection (b)(ii) hereof, the benefit payable



7

--------------------------------------------------------------------------------




under this Section shall be of Equivalent Actuarial Value to the Eligible
Individual’s Accrued Benefit using the actuarial assumptions for calculating
lump sums.
(d)
Election Procedures. An Eligible Individual’s election to commence benefits
under this Section must be made in accordance with procedures established by the
Retirement Committee. An Eligible Individual’s election to receive payment under
this Section must be (i) initiated by the Eligible Individual no later than the
last day of the Window Initiation Period and (ii) completed by returning an
election form postmarked on or before the Window Election Deadline, unless a
later date is required by law due to a delay in the delivery of the election
notice to the Eligible Individual. An Eligible Individual who does not notify
the Retirement Committee of a change in his or her address by the date
established by the Retirement Committee in order for the Eligible Individual to
commence a benefit with an Annuity Starting Date on the Final Distribution Date,
shall not be eligible to commence his or her benefit under this Section. An
Eligible Individual who does not submit a completed election form (including any
applicable Spousal Consent) in accordance with this subsection (d) may commence
benefits only at the time and in the form determined under the Plan without
regard to this Section.



7.    Effective as of the close of business on December 31, 2018, Article 5 of
the Riverwood International Hourly Retirement Subplan of the Consolidated Plan
is amended by adding the following new Section 5.09 to the end thereof:


5.09    Special Commencement Upon Termination
Notwithstanding anything in Article 4 or Article 5 to the contrary, certain
individuals may elect to commence their benefits with an Annuity Starting Date
on the Final Distribution Date (as defined below), in accordance with this
Section.
(a)
Definitions. For purposes of this Section, each of the following terms when
capitalized has the respective meaning set forth below:

(i)
Eligible Individual. An “Eligible Individual” is a vested Member, the
Beneficiary of a deceased vested Member or the alternate payee under a qualified
domestic relations order as defined in Section 414(p) of the Code of a vested
Member, who meets all of the requirements described in Subsections (A) through
(C) below:

(A)
The Member, Beneficiary or alternate payee, as applicable, has not attained his
or her Required Beginning Date on or before the Final Distribution Date;



8

--------------------------------------------------------------------------------




(B)
The Member, Beneficiary or alternate payee, as applicable, has not commenced his
or her benefit as of an Annuity Starting Date prior to the Final Distribution
Date; and

(C)
No portion of the benefit of the Member, Beneficiary or alternate payee, as
applicable, is subject to a qualified domestic relations order or other lien
that is in effect or pending as of the Final Distribution Date and that would
prohibit distribution of such benefit in the form of a single lump-sum payment.

(ii)
Final Distribution Date. The “Final Distribution Date” means the date as of
which lump-sum payments will be made to Members, Beneficiaries and alternate
payees in connection with the termination of the Plan. Within a reasonable
period of time following the Final Distribution Date, the Plan’s remaining
benefit liabilities shall be satisfied through payments to the PBGC or through
the purchase of a group annuity contract from an insurance company selected by
the Retirement Committee.

(iii)
Window Election Deadline. The “Window Election Deadline” means the earlier of
(i) the date that is 60 days after an Eligible Individual initiates the process
of commencing benefits under this Section, or (ii) such administrative date as
the Retirement Committee may establish in its sole discretion, which shall be no
later than the Final Distribution Date.

(iv)
Window Initiation Period. The “Window Initiation Period” means the period
established by the Retirement Committee during which an Eligible Individual may
elect to commence his pension pursuant to this Section.

(b)
Payment Options for Eligible Individuals. The following provisions apply to
Eligible Individuals who commence their Plan benefits under this Section:

(i)
Retirement-Eligible Individual. An Eligible Individual who, as of the Final
Distribution Date, is eligible, or would be eligible if he or she terminated
employment, to commence a normal Retirement Allowance under Section 4.01, a late
Retirement Allowance under Section 4.02, an early Retirement Allowance under
Section 4.03 or a vested Retirement Allowance under Section 4.04 as of the Final
Distribution Date, may elect to receive his or her Retirement Allowance in the
form of a lump-sum payment pursuant to this Section or in any form of benefit
otherwise available to the Eligible Individual under Section 5.02.



9

--------------------------------------------------------------------------------




(ii)
Non-Retirement-Eligible Individual. An Eligible Individual who, as of the Final
Distribution Date, is otherwise not eligible to commence his benefit as of the
Final Distribution Date even if he or she terminated employment, may elect to
receive his or her Retirement Allowance:

(A)    as a lump-sum payment pursuant to this Section,
(B)    under the “Life Only Option” described in Section 5.02(a),
(C)
if the Eligible Individual is married on the Final Distribution Date, as a
Qualified Joint and Survivor Annuity, provided this form of distribution will
not be available to an Eligible Individual who is a Beneficiary or an alternate
payee, or

(D)
if the Eligible Individual is married on the Final Distribution Date, under the
75% “Joint and Survivor Option” described in Section 5.02(a) with the Eligible
Individual’s Spouse as his Beneficiary, provided this form of distribution will
not be available to an Eligible Individual who is a Beneficiary or an alternate
payee.

(iii)
Spousal Consent Requirements. The election of an Eligible Individual who is a
Member to waive the normal form of benefit under Section 5.01(b) is subject to
Spousal Consent.

(c)
Calculation of Benefits.

(i)
Retirement-Eligible Individual. With respect to an Eligible Individual described
in subsection (b)(i) hereof, the benefit payable under this Section shall be
calculated under the provisions of the Plan that generally apply to the
calculation of such benefit, but disregarding any limitation on the amount of
lump sums otherwise payable under the terms of the Plan.

(ii)
Non-Retirement-Eligible Individual. With respect to an Eligible Individual
described in subsection (b)(ii) hereof, the benefit payable under this Section
shall be of Equivalent Actuarial Value to the Eligible Individual’s Accrued
Benefit using the actuarial assumptions for calculating lump sums.

(d)
Election Procedures. An Eligible Individual’s election to commence benefits
under this Section must be made in accordance with procedures established by the
Retirement Committee. An Eligible Individual’s election to receive payment under
this Section must be (i) initiated by the Eligible Individual no later than the
last day of the Window Initiation Period and (ii) completed



10

--------------------------------------------------------------------------------




by returning an election form postmarked on or before the Window Election
Deadline, unless a later date is required by law due to a delay in the delivery
of the election notice to the Eligible Individual. An Eligible Individual who
does not notify the Retirement Committee of a change in his or her address by
the date established by the Retirement Committee in order for the Eligible
Individual to commence a benefit with an Annuity Starting Date on the Final
Distribution Date, shall not be eligible to commence his or her benefit under
this Section. An Eligible Individual who does not submit a completed election
form (including any applicable Spousal Consent) in accordance with this
subsection (d) may commence benefits only at the time and in the form determined
under the Plan without regard to this Section.


8.    Effective as of the date this Fourth Amendment is executed, the section of
Appendix C of the Riverwood International Hourly Retirement Subplan of the
Consolidated Plan entitled “PAPERBOARD DIVISION, WEST MONROE BENEFIT ACCRUALS
FROZEN FOR CERTAIN MEMBERS AND ELIGIBILITY FROZEN TO NEW MEMBERS” is amended by
adding to the end thereof the following new paragraph (7):


(7)
Notwithstanding the foregoing, Calvin R. Archie, Michael W. Hatten and Grenda L.
Smith shall not be Non-Grandfathered Members, and their benefits hereunder shall
be determined as if they had never been Non-Grandfather Members.



9.    Effective as of the close of business on December 31, 2018, Article 6 of
the Core Document of the Altivity Packaging Pension Subplan for Hourly Employees
of the Consolidated Plan is amended by adding the following new Section 6.6 to
the end thereof:


6.6    Special Commencement Right Upon Termination
Notwithstanding anything in Article 5, Article 6, or the applicable Appendix to
the contrary, certain individuals may elect to commence their benefits with an
Annuity Starting Date on the Final Distribution Date (as defined below), in
accordance with this Section.
(a)
Definitions. For purposes of this Section, each of the following terms when
capitalized has the respective meaning set forth below:

(i)
Eligible Individual. An “Eligible Individual” is a vested Member, the
Beneficiary of a deceased vested Member or the alternate payee under a qualified
domestic relations order as defined in Section 414(p) of the Code of a vested
Member, who meets all of the requirements described in Subsections (A) through
(C) below:



11

--------------------------------------------------------------------------------




(A)
The Member, Beneficiary or alternate payee, as applicable, has not attained his
or her Required Beginning Date on or before the Final Distribution Date;

(B)
The Member, Beneficiary or alternate payee, as applicable, has not commenced his
or her benefit as of an Annuity Starting Date prior to the Final Distribution
Date; and

(C)
No portion of the benefit of the Member, Beneficiary or alternate payee, as
applicable, is subject to a qualified domestic relations order or other lien
that is in effect or pending as of the Final Distribution Date and that would
prohibit distribution of such benefit in the form of a single lump-sum payment.

(ii)
Final Distribution Date. The “Final Distribution Date” means the date as of
which lump-sum payments will be made to Members, Beneficiaries and alternate
payees in connection with the termination of the Plan. Within a reasonable
period of time following the Final Distribution Date, the Plan’s remaining
benefit liabilities shall be satisfied through payments to the PBGC or through
the purchase of a group annuity contract from an insurance company selected by
the Retirement Committee.

(iii)
Window Election Deadline. The “Window Election Deadline” means the earlier of
(i) the date that is 60 days after an Eligible Individual initiates the process
of commencing benefits under this Section, or (ii) such administrative date as
the Retirement Committee may establish in its sole discretion, which shall be no
later than the Final Distribution Date.

(iv)
Window Initiation Period. The “Window Initiation Period” means the period
established by the Retirement Committee during which an Eligible Individual may
elect to commence his pension pursuant to this Section.

(b)
Payment Options for Eligible Individuals. The following provisions apply to
Eligible Individuals who commence their Plan benefits under this Section:

(i)
Retirement-Eligible Individual. An Eligible Individual who, as of the Final
Distribution Date, is eligible, or would be eligible if he or she terminated
employment, to commence a normal retirement Pension under Section 5.1, a late
retirement Pension under Section 5.2, an early retirement Pension under
Section 5.3 or a vested Pension under Section 5.5 (or, with respect to an
Eligible Individual covered under Appendix 50, a normal retirement benefit under



12

--------------------------------------------------------------------------------




Section 5.1(a) of Appendix 50, a delayed retirement benefit under Section 5.1(d)
of Appendix 50, an early retirement benefit under Section 5.1(b) of Appendix 50
or a vested retirement benefit under Section 5.6 of Appendix 50) as of the Final
Distribution Date, may elect to receive his or her Pension benefit in the form
of a lump-sum payment pursuant to this Section or in any form of benefit
otherwise available to the Eligible Individual under Section 6.2 (or, with
respect to an Eligible Individual covered under Appendix 50, under Section 5.7
of Appendix 50).
(ii)
Non-Retirement-Eligible Individual. An Eligible Individual who, as of the Final
Distribution Date, is otherwise not eligible to commence his benefit as of the
Final Distribution Date even if he or she terminated employment, may elect to
receive his or her Pension benefit in the form of:

(A)    a lump-sum payment pursuant to this Section,
(B)
a single life annuity under Section 6.2(a) (or, with respect to an Eligible
Individual covered under Appendix 50, under Section 5.7(b)(1) of Appendix 50),

(C)
if the Eligible Individual is married on the Final Distribution Date, a
Qualified Joint and Survivor Annuity, provided this form of distribution will
not be available to an Eligible Individual who is a Beneficiary or an alternate
payee, or

(D)
if the Eligible Individual is married on the Final Distribution Date, a 75%
joint and survivor annuity under Section 6.2(c) (or, with respect to an Eligible
Individual covered under Appendix 50, a qualified optional survivor annuity as
described in Section 5.7(b) of Appendix 50) with the Eligible Individual’s
Spouse as his Beneficiary, provided this form of distribution will not be
available to an Eligible Individual who is a Beneficiary or an alternate payee.

(iii)
Spousal Consent Requirements. The election of an Eligible Individual who is a
Member to waive the normal form of benefit under Section 6.1(b) (or, with
respect to an Eligible Individual covered under Appendix 50, under Section
5.7(a) of Appendix 50) is subject to the Spousal Consent, as described in
Section 7.1(a)(ii) (or, with respect to an Eligible Individual covered under
Appendix 50, in Section 5.7(a)(2) of Appendix 50).

(c)
Calculation of Benefits.



13

--------------------------------------------------------------------------------




(i)
Retirement-Eligible Individual. With respect to an Eligible Individual described
in subsection (b)(i) hereof, the benefit payable under this Section shall be
calculated under the provisions of the Plan that generally apply to the
calculation of such benefit, but disregarding any limitation on the amount of
lump sums otherwise payable under the terms of the Plan.

(ii)
Non-Retirement-Eligible Individual. With respect to an Eligible Individual
described in subsection (b)(ii) hereof, the benefit payable under this Section
shall be of Equivalent Actuarial Value to the Eligible Individual’s Accrued
Benefit using the actuarial assumptions for calculating lump sums.

(d)
Election Procedures. An Eligible Individual’s election to commence benefits
under this Section must be made in accordance with procedures established by the
Retirement Committee. An Eligible Individual’s election to receive payment under
this Section must be (i) initiated by the Eligible Individual no later than the
last day of the Window Initiation Period and (ii) completed by returning an
election form postmarked on or before the Window Election Deadline, unless a
later date is required by law due to a delay in the delivery of the election
notice to the Eligible Individual. An Eligible Individual who does not notify
the Retirement Committee of a change in his or her address by the date
established by the Retirement Committee in order for the Eligible Individual to
commence a benefit with an Annuity Starting Date on the Final Distribution Date,
shall not be eligible to commence his or her benefit under this Section. An
Eligible Individual who does not submit a completed election form (including any
applicable Spousal Consent) in accordance with this subsection (d) may commence
benefits only at the time and in the form determined under the Plan without
regard to this Section.



10.    Effective as of the close of business on December 31, 2018, Article VI of
the Field Container Company, L.P. and Related Entities Pension Subplan of the
Consolidated Plan is amended by adding the following new Section 6.13 to the end
thereof:


6.13    Special Commencement Right During 2015
Notwithstanding anything in Article IV or Article VI to the contrary, certain
individuals may elect to commence their benefits with a Payment Date on the
Final Distribution Date (as defined below), in accordance with this Section.
(a)
Definitions. For purposes of this Section, each of the following terms when
capitalized has the respective meaning set forth below:

(i)
Eligible Individual. An “Eligible Individual” is a vested Participant, the
Beneficiary of a deceased vested Participant or the alternate payee



14

--------------------------------------------------------------------------------




under a qualified domestic relations order as defined in Section 414(p) of the
Code of a vested Participant, who meets all of the requirements described in
Subsections (A) through (C) below:
(A)
The Participant, Beneficiary or alternate payee, as applicable, has not attained
his or her Required Beginning Date on or before the Final Distribution Date;

(B)
The Participant, Beneficiary or alternate payee, as applicable, has not
commenced his or her benefit as of an Annuity Starting Date prior to the Final
Distribution Date; and

(C)
No portion of the benefit of the Participant, Beneficiary or alternate payee, as
applicable, is subject to a qualified domestic relations order or other lien
that is in effect or pending as of the Final Distribution Date and that would
prohibit distribution of such benefit in the form of a single lump-sum payment.

(ii)
Final Distribution Date. The “Final Distribution Date” means the date as of
which payments will be made to Participants, Beneficiaries and alternate payees
in connection with the termination of the Plan. Within a reasonable period of
time following the Final Distribution Date, the Plan’s remaining benefit
liabilities shall be satisfied through payments to the PBGC or through the
purchase of a group annuity contract from an insurance company selected by the
Retirement Committee.

(iii)
Window Election Deadline. The “Window Election Deadline” means the earlier of
(i) the date that is 60 days after an Eligible Individual initiates the process
of commencing benefits under this Section, or (ii) such administrative date as
the Retirement Committee may establish in its sole discretion, which shall be no
later than the Final Distribution Date.

(iv)
Window Initiation Period. The “Window Initiation Period” means the period
established by the Retirement Committee during which an Eligible Individual may
elect to commence his pension pursuant to this Section.

(b)
Payment Options for Eligible Individuals. An Eligible Individual may elect to
receive his or her Retirement Benefit in the form of a lump-sum payment pursuant
to this Section or in any form of benefit otherwise available to the Eligible
Individual under Section 6.3. The election of an Eligible Individual who is a
Participant to waive the normal form of benefit under Section 6.1(a) is subject
to Spousal Consent.



15

--------------------------------------------------------------------------------




(c)
Calculation of Benefits. The benefit payable under this Section shall be
calculated under the provisions of the Plan that generally apply to the
calculation of such benefit, but disregarding any limitation on the amount of
lump sums otherwise payable under the terms of the Plan.

(d)
Election Procedures. An Eligible Individual’s election to commence benefits
under this Section must be made in accordance with procedures established by the
Retirement Committee. An Eligible Individual’s election to receive payment under
this Section must be (i) initiated by the Eligible Individual no later than the
last day of the Window Initiation Period and (ii) completed by returning an
election form postmarked on or before the Window Election Deadline, unless a
later date is required by law due to a delay in the delivery of the election
notice to the Eligible Individual. An Eligible Individual who does not notify
the Retirement Committee of a change in his or her address by the date
established by the Retirement Committee in order for the Eligible Individual to
commence a benefit with a Payment Date on the Final Distribution Date, shall not
be eligible to commence his or her benefit under this Section. An Eligible
Individual who does not submit a completed election form (including any
applicable Spousal Consent) in accordance with this subsection (d) may commence
benefits only at the time and in the form determined under the Plan without
regard to this Section.



11.    Effective as of the close of business on December 31, 2018, Article VII
of the Mid-America Packaging Retirement Subplan of the Consolidated Plan is
amended by adding the following new Section 7.14 to the end thereof:


7.14    Special Commencement Right Upon Termination
Notwithstanding anything in Article V, Article VI, or Article VII to the
contrary, certain individuals may elect to commence their benefits with an
Annuity Commencement Date on the Final Distribution Date (as defined below), in
accordance with this Section.
(a)
Definitions. For purposes of this Section, each of the following terms when
capitalized has the respective meaning set forth below:

(i)
Eligible Individual. An “Eligible Individual” is a vested Participant, the
Beneficiary of a deceased vested Participant or the alternate payee under a
qualified domestic relations order as defined in Section 414(p) of the Code of a
vested Participant, who meets all of the requirements described in Subsections
(A) through (C) below:

(A)
The Participant, Beneficiary or alternate payee, as applicable, has not attained
his or her Required Beginning Date on or before the Final Distribution Date;



16

--------------------------------------------------------------------------------




(B)
The Participant, Beneficiary or alternate payee, as applicable, has not
commenced his or her benefit as of an Annuity Starting Date prior to the Final
Distribution Date; and

(C)
No portion of the benefit of the Participant, Beneficiary or alternate payee, as
applicable, is subject to a qualified domestic relations order or other lien
that is in effect or pending as of the Final Distribution Date and that would
prohibit distribution of such benefit in the form of a single lump-sum payment.

(ii)
Final Distribution Date. The “Final Distribution Date” means the date as of
which payments will be made to Participants, Beneficiaries and alternate payees
in connection with the termination of the Plan. Within a reasonable period of
time following the Final Distribution Date, the Plan’s remaining benefit
liabilities shall be satisfied through payments to the PBGC or through the
purchase of a group annuity contract from an insurance company selected by the
Retirement Committee.

(iii)
Window Election Deadline. The “Window Election Deadline” means the earlier of
(i) the date that is 60 days after an Eligible Individual initiates the process
of commencing benefits under this Section, or (ii) such administrative date as
the Retirement Committee may establish in its sole discretion, which shall be no
later than the Final Distribution Date.

(iv)
Window Initiation Period. The “Window Initiation Period” means the period
established by the Retirement Committee during which an Eligible Individual may
elect to commence his pension pursuant to this Section.

(b)
Payment Options for Eligible Individuals. The following provisions apply to
Eligible Individuals who commence their Plan benefits under this Section:

(i)
Retirement-Eligible Individual. An Eligible Individual who, as of the Final
Distribution Date, is eligible, or would be eligible if he or she terminated
employment, to commence a Normal or Deferred Retirement Benefit under
Section 5.1, an Early Retirement Benefit under Section 5.3 or a Deferred Vested
Benefit under Section 6.5 as of the Final Distribution Date, may elect to
receive his or her Plan benefit in the form of a lump-sum payment pursuant to
this Section or in any form of benefit otherwise available to the Eligible
Individual under Section 7.1 or Section 7.2.



17

--------------------------------------------------------------------------------




(ii)
Non-Retirement-Eligible Individual. An Eligible Individual who, as of the Final
Distribution Date, is otherwise not eligible to commence his benefit as of the
Final Distribution Date even if he or she terminated employment, may elect to
receive his or her Plan benefit in the form of:

(A)    a lump-sum payment pursuant to this Section,
(B)    a Life Annuity,
(C)
if the Eligible Individual is married on the Final Distribution Date, a
Qualified Joint and Survivor Annuity, provided this form of distribution will
not be available to an Eligible Individual who is a Beneficiary or an alternate
payee, or

(D)
if the Eligible Individual is married on the Final Distribution Date, a 75%
Joint and Survivor Annuity under Section 7.2(a) with the Eligible Individual’s
Eligible Spouse as his Beneficiary, provided this form of distribution will not
be available to an Eligible Individual who is a Beneficiary or an alternate
payee.

(iii)
Spousal Consent Requirements. The election of an Eligible Individual who is a
Participant to waive the normal form of benefit under Section 7.1(a)(i) is
subject to the spousal consent requirements of Section 7.1(b).

(c)
Calculation of Benefits.

(i)
Retirement-Eligible Individual. With respect to an Eligible Individual described
in subsection (b)(i) hereof, the benefit payable under this Section shall be
calculated under the provisions of the Plan that generally apply to the
calculation of such benefit, but disregarding any limitation on the amount of
lump sums otherwise payable under the terms of the Plan.

(ii)
Non-Retirement-Eligible Individual. With respect to an Eligible Individual
described in subsection (b)(ii) hereof, the benefit payable under this Section
shall be Actuarially Equivalent to the Eligible Individual’s Accrued Benefit
using the actuarial assumptions for calculating lump sums.

(d)
Election Procedures. An Eligible Individual’s election to commence benefits
under this Section must be made in accordance with procedures established by the
Retirement Committee. An Eligible Individual’s election to receive payment under
this Section must be (i) initiated by the Eligible Individual



18

--------------------------------------------------------------------------------




no later than the last day of the Window Initiation Period and (ii) completed by
returning an election form postmarked on or before the Window Election Deadline,
unless a later date is required by law due to a delay in the delivery of the
election notice to the Eligible Individual. An Eligible Individual who does not
notify the Retirement Committee of a change in his or her address by the date
established by the Retirement Committee in order for the Eligible Individual to
commence a benefit with a Payment Date on the Final Distribution Date, shall not
be eligible to commence his or her benefit under this Section. An Eligible
Individual who does not submit a completed election form (including any
applicable Spousal Consent) in accordance with this subsection (d) may commence
benefits only at the time and in the form determined under the Plan without
regard to this Section.


BE IT FURTHER RESOLVED, that the Retirement Committee has approved this Fourth
Amendment to the GPI US Consolidated Pension Plan this 20th day of December,
2018.




GRAPHIC PACKAGING INTERNATIONAL, LLC RETIREMENT COMMITTEE MEMBERS


 
 
 
 
/s/ Stephen R. Scherger
 
 
 
 
Stephen R. Scherger
 
 
 
 
 
 
 
 
 
/s/ Carla J. Chaney
 
 
 
 
Carla J. Chaney
 
 
 
 
 
 
 
 
 
/s/ Brad Ankerholz
 
 
 
 
Brad Ankerholz
 
 
 
 
 
 
 
 
 
/s/ Debbie Frank
 
 
 
 
Debbie Frank
 
 
 
 
 
 
 
 
 
/s/ Brian A. Wilson
 
 
 
 
Brian A. Wilson

    






19